Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 27,
2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00819-CV


                         JONATHAN FABEYO, Appellant

                                       V.

      GEICO COUNTY MUTUAL INSURANCE COMPANY, Appellee

               On Appeal from the County Court at Law No. 6
                         Fort Bend County, Texas
                  Trial Court Cause No. 19-CCV-064673


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 26, 2020. On May 17,
2021, appellant filed a motion to withdraw his appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.